Exhibit 10.2

EMPLOYMENT AGREEMENT

(Joseph M. Redling)

This EMPLOYMENT AGREEMENT, dated August 6, 2007 (this “Agreement”), is between
NutriSystem, Inc., a Delaware corporation (the “Company”), and Joseph M. Redling
(the “Executive”).

The Company and the Executive, each intending to be legally bound by this
Agreement, agree as follows:

 

1. Employment

This Agreement is effective September 4, 2007 or such earlier date as may be
mutually agreed upon by the parties (the “Effective Date”). The Executive shall
be the President and Chief Operating Officer of the Company and shall perform
duties consistent with this position as are assigned by the Chief Executive
Officer or the Board of Directors of the Company (the “Board”). The Executive
shall be an executive officer of the Company and, as a material inducement for
the Executive to enter into this Agreement, the Executive shall report solely
and directly to Chairman and Chief Executive Officer Michael J. Hagan.

 

2. Performance

The Executive shall devote substantially all of his business time and efforts to
the performance of his duties under this Agreement during normal business hours.

 

3. Term

The initial term of employment under this Agreement (the “Initial Term”) begins
on the Effective Date and ends on December 31, 2009. Thereafter, this Agreement
renews automatically for one year renewal terms on terms no less favorable to
the Executive than the terms then in effect (a “Renewal Term”) unless either the
Executive or the Company gives the other party written notice of nonrenewal at
least 3 months before the end of the Initial Term or any Renewal Term then in
effect. The Agreement renews automatically for a one year Renewal Term upon a
Change of Control (as defined below) beginning on the date immediately following
the date of the Change of Control without regard to the period of time otherwise
remaining in the Initial Term or Renewal Term then in effect. The Initial Term
plus any Renewal Term then in effect are the term of this Agreement (the
“Employment Term”). The Employment Term may be terminated early as provided in
Sections 8 through 12 of this Agreement.

 

4. Compensation

Compensation Generally. During the Employment Term, the Executive shall receive
salary, bonuses and equity grants as set forth in this Section 4. In addition,
the Executive



--------------------------------------------------------------------------------

shall be entitled to participate in any benefits, bonus or other compensation
program established for officers of the Company generally, and, if he takes on
increased responsibilities with the Company, shall be entitled to have all his
compensation arrangements reviewed by the Board or the Compensation Committee.
The Executive’s health, life and disability insurance coverage will commence on
October 1, 2007.

Salary. The Executive’s annual salary (the “Salary”) is payable in installments
when the Company customarily pays its officers (but no less often than twice per
month). The Salary is at the initial rate of $600,000 (the “Initial Salary”).
The Initial Salary shall be in effect through the Initial Term, and thereafter
the Board or the Compensation Committee shall review the Salary at least once a
year. The Salary shall never be less than the Initial Salary.

Annual Bonus. The Executive shall be entitled to participate in an annual bonus
program to be established by the Board or the Compensation Committee (the
“Annual Bonus”). During the Initial Term, the Executive shall receive an Annual
Bonus equal to no less than 100% of the Executive’s Salary, provided that the
Annual Bonus for 2007 shall be prorated from the Effective Date through
December 31, 2007; and provided, further, that the Annual Bonus is conditioned
on the employment of the Executive with the Company through the date that Annual
Bonus is paid. The Annual Bonus shall be paid at such time as bonuses are paid
to the other officers of the Company, but no later than February 15th of the
year that follows the fiscal year to which the Annual Bonus relates. After the
Initial Term, the structure of the Annual Bonus program, as well as the goals
for achieving the Annual Bonus, shall be at the discretion of the Board or the
Compensation Committee; provided, however, that in no event will the Executive’s
target Annual Bonus be less than 100% of Salary.

Signing Bonus. The Executive will be paid a guaranteed cash bonus of $500,000
within 10 business days following the Effective Date (the “Signing Bonus”),
provided the Executive has commenced employment as an employee with the Company
on the Effective Date.

Delayed Signing Bonus. The Executive will be paid a cash bonus of $500,000 on
October 31, 2007 (the “Delayed Signing Bonus”), if the Executive is an employee
of the Company on such date.

Initial Stock Grant. On the Effective Date, the Executive will receive a
restricted stock grant (the “Initial Stock Grant”). The number of restricted
shares to be granted in the Initial Stock Grant shall be the greater of
(x) 80,000 shares, or (y) the number of shares equal to $5 million divided by
the closing price per share of the Company’s common stock on the Effective Date.
The Initial Stock Grant shall vest over four years from the Effective Date, with
the first tranche of 25% vesting on the first anniversary of the Effective Date;
provided that the Executive is employed by the Company on each such vesting
date. The other terms and conditions of the Initial Stock Grant shall be set
forth in the award agreement for the Initial Stock Grant (which shall be
consistent with the terms of the Initial Stock Grant described in this
Agreement).

 

- 2 -



--------------------------------------------------------------------------------

Performance Stock Grant. The Executive will receive a grant of 50,000 shares of
restricted stock (the “Performance Stock Grant”) on the Effective Date. The
Performance Stock Grant shall vest based upon the achievement of performance
goals for fiscal years 2008 and 2009, such goals to be established by the
Compensation Committee of the Company prior to the Effective Date, and will have
various levels of achievement established for each year that will correspond to
various levels of vesting; and if the 2008 goals are not fully met, there will
be an opportunity to vest in unvested shares allocated to 2008 upon the
achievement of 2009 goals. The other terms and conditions of the Performance
Stock Grant shall be set forth in the award agreement for the Performance Stock
Grant (which shall be consistent with the terms of the Performance Stock Grant
described in this Agreement).

 

5. Change of Control

In the event a Change of Control occurs during the Employment Term, (1) on the
date of the Change of Control, the Executive shall become 100% vested in the
Initial Stock Grant and the Performance Stock Grant and (2) if the Executive is
employed by the Company on the first anniversary of the Change of Control, then,
within 30 days after such anniversary (and without regard to whether the
Executive is employed by the Company after such anniversary), the Company shall
pay to the Executive a lump sum retention cash payment in an amount equal to 30
months of the monthly Salary as in effect for the Executive on the first
anniversary of the Change of Control.

The term “Change of Control” means the consummation of any of the following
events:

(a) any sale, lease, exchange, or other transfer of all or substantially all of
the assets of the Company to any other person or entity other than a
wholly-owned subsidiary of the Company (in one transaction or a series of
related transactions),

(b) dissolution or liquidation of the Company,

(c) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the outstanding shares of the Company’s voting securities
(based upon voting power), or

(d) any reorganization, merger, consolidation, or similar transaction or series
of transactions that results in the record holders of the voting stock of the
Company immediately prior to such transaction or series of transactions holding
immediately following such transaction or series of transactions less than 50%
of the outstanding shares of any of the voting securities (based upon voting
power) of any one of the following: (1) the Company, (2) any entity which owns
(directly or indirectly) the stock of the Company, (3) any entity with which the
Company has merged, or (4) any entity that owns an entity with which the Company
has merged.

 

- 3 -



--------------------------------------------------------------------------------

In the event that it shall be determined that any payment or benefit hereunder
will be subject to the excise tax imposed by section 4999 of the Internal
Revenue Code, then the Company shall pay to the Executive one or more additional
cash payments in accordance with the provisions of Appendix A hereto.

 

6. Temporary Housing

The Executive’s principal place of employment shall be at the Company’s
headquarters in Horsham, Pennsylvania. Beginning on the Effective Date, the
Company, at its cost, shall provide temporary furnished housing for the
Executive on a month-to-month basis for 12 months. Thereafter, the Chief
Executive Officer and the Executive shall review the temporary housing allowance
and mutually determine, on a month-to-month basis, whether to continue it for a
maximum period not to exceed the end of the Initial Term.

If the Executive relocates to the Horsham, Pennsylvania area at any time during
the 2008 calendar year and while employed by the Company, then the Executive
shall receive a relocation package in an amount of $60,000 (the “Relocation
Amount”); provided, however, that this Relocation Amount is not subject to
liquidation or exchange for another benefit from the Company if the Executive
does not relocate to the Horsham, Pennsylvania area. The Executive will receive
the Relocation Amount as follows: (1) the Company will reimburse the Executive
for reimbursable Relocation Expenses upon the submission of written receipts for
an amount up to the Relocation Amount as soon as administratively practicable,
but no later than December 31, 2008, and to the extent such relocation
reimbursement payments made by the Company are subject to applicable tax
withholding, then the amount of any withholding taxes paid by the Company shall
be counted toward the Relocation Amount, and (2) to the extent the total
relocation reimbursements and withholding taxes thereon paid by the Company by
December 31, 2008 are less than the Relocation Amount, then the difference
between such total and the Relocation Amount will be paid out to the Executive,
less applicable withholding taxes, on December 31, 2008. For this purpose,
“Relocation Expenses” shall mean the following relocation expenses actually
incurred by the Executive in the 2008 calendar year: real estate transaction
costs, moving expenses and temporary travel while house hunting and relocation
by the Executive.

 

7. Confidential Information, Non-Competition and Non-Solicitation

The Executive agrees to execute and be covered by the terms of the Company’s
standard Nondisclosure and Noncompete Agreement for Management Employees upon
the commencement of employment with the Company.

 

8. Death

If the Executive dies during the Employment Term, then the Employment Term shall
terminate, and thereafter the Company shall not have any further liability or
obligation to the Executive, the Executive’s executors, administrators, heirs,
assigns or any other person claiming under or through the Executive, except that
(a) the Executive’s estate

 

- 4 -



--------------------------------------------------------------------------------

shall receive any unpaid Salary that has accrued through date of termination,
(b) the Initial Stock Grant will be accelerated for an additional period of 6
months following the month in which the Executive dies that is applied between
scheduled vesting dates to accelerate vesting on the pro rata portion of the
vesting schedule using a monthly basis instead of the scheduled vesting dates,
(c) the Executive’s estate shall receive a prorated Annual Bonus (calculated as
equal to 100% of Salary) through the date of Executive’s death, (d) if the date
of death is prior to October 31, 2007, then the Executive’s estate shall receive
the Delayed Signing Bonus, and (e) if the Executive dies in 2008 or 2009, the
Executive’s estate shall be entitled to receive such portion of the Performance
Stock Grant in which the Executive otherwise could have vested on December 31 of
the year in which the Executive dies if the relevant performance goals for such
calendar year had been obtained, without proration. Cash payments under this
Section 8 shall be made by the Company within 60 days after the Executive’s
death.

 

9. Total Disability

If the Executive becomes “totally disabled,” then the Company may terminate the
employment of the Executive to the extent permitted by applicable law, and then
the Employment Term shall terminate, and thereafter the Company shall have no
further liability or obligation to the Executive hereunder, except as follows:
the Executive shall receive within 30 days following the date of the Executive’s
termination, (a) any unpaid Salary that has accrued through the date of
termination, (b) a lump sum equal to 12 months of Salary (less any amounts that
would be paid to the Executive during the 12 months following the date the
Executive is considered totally disabled pursuant to the then existing
disability benefit plans of the Company), (c) a prorated Annual Bonus
(calculated as equal to 100% of Salary), and (d) if the date of the Executive’s
termination is prior to October 31, 2007, then the Delayed Signing Bonus. In
addition, upon termination under this Section 9, the Initial Stock Grant and the
Performance Stock Grant shall vest to the same extent as would apply in the
event of the Executive’s death.

The term “totally disabled” means: (a) if the Executive is considered totally
disabled under the Company’s group disability plan in effect at that time, if
any, or (b) in the absence of any such plan, under applicable Social Security
regulations.

 

10. Termination for Cause

The Company may terminate the Executive for “cause” immediately upon notice from
the Company. If the Executive is terminated for “cause”, then the Employment
Term shall terminate and thereafter the Company shall not have any further
liability or obligation to the Executive, except that the Executive shall
receive any unpaid Salary that has accrued through the date of termination.

The term “cause” means: (a) the Executive is convicted of a felony, or (b) in
the reasonable determination of the Board, the Executive has done any one of the
following: (1) committed an act of fraud, embezzlement, or theft in connection
with the Executive’s duties in the course of his employment with the Company,
(2) caused intentional,

 

- 5 -



--------------------------------------------------------------------------------

wrongful damage to the property of the Company, (3) materially breached (other
than by reason of illness, injury or incapacity) the Executive’s obligations
under this Agreement or under any written confidentiality, non-competition, or
non-solicitation agreement between the Executive and the Company, that the
Executive shall not have remedied within 30 days after receiving written notice
from the Board specifying the details of the breach, or (4) engaged in gross
misconduct or gross negligence in the course of the Executive’s employment with
the Company.

 

11. Termination by the Executive

The Executive may terminate this Agreement by giving the Company written notice
of termination one month in advance of the termination date. The Company may
waive this notice period and set an earlier termination date. If the Executive
terminates this Agreement, then on the termination date, the Employment Term
shall terminate and thereafter the Company shall have no further liability or
obligation to the Executive under this Agreement, except that the Executive
shall receive any unpaid Salary that has accrued through the termination date.
After the termination date, the Executive shall be required to adhere to the
non-competition and non-solicitation agreement described in Section 7 of this
Agreement. If the termination date is on or prior to December 31, 2008, then
within 10 business days after the termination date the Executive shall repay to
the Company the Delayed Signing Bonus.

The Executive also may terminate this Agreement for Good Reason, provided that
the Executive gives the Company written notice of the Good Reason condition
within 90 days from the initial existence of the Good Reason condition, and if
the Company has not cured the Good Reason condition within 30 days following
such notice from the Executive, then upon such a termination, the Executive will
be treated in accordance with Section 12, as if the Executive’s employment had
been terminated by the Company without cause. As used herein, “Good Reason”
means: (i) a material diminution of the Executive’s authority, duties or
responsibilities; (ii) a material diminution in the authority, duties or
responsibilities of the Executive’s supervisor; (iii) a material change in the
geographic location at which the Executive performs services for the Company,
which for this purpose shall mean the Company requiring the Executive to
relocate more than 50 miles from Horsham, Pennsylvania, after Executive has
relocated to Horsham; and (iv) a material breach of Agreement by the Company.

 

12. Termination without Cause or Non-Renewal by the Company

The Company may terminate the Executive’s employment without “cause” by giving
the Executive written notice of termination one month in advance of the
termination date. The Executive may waive this notice period and set an earlier
termination date. If (1) the Executive is terminated without “cause,” or (2) the
Executive is terminated as a result of the non-renewal of this Agreement by the
Company at the end of the Initial Term or any Renewal Term in accordance with
Section 3, or (3) the Executive terminates his employment for Good Reason in
accordance with Section 11, then the Employment Term

 

- 6 -



--------------------------------------------------------------------------------

shall terminate and the Executive shall be entitled only to Salary to the date
of termination and the following under this Agreement:

(1) within 30 days following the Executive’s termination date, but no sooner
than the end of the revocation period for the release, the Company will pay to
the Executive a lump sum severance payment (the “Severance Payment”) in the
amount equal to the sum of (i) 12 months of the Salary then in effect; (ii) 12
months of the Annual Bonus (calculated as equal to 100% of Salary) then in
effect, plus a pro rated Annual Bonus (calculated at 100% of Salary) from the
first day of the calendar year in which the termination occurred through the
date of termination, (iii) the value of the premium cost to the Company to
continue the Executive on the Company’s group life and AD&D policy for the 12
month period following the Executive’s termination date; and (iv) if the
Executive’s termination date is prior to October 31, 2007, the Delayed Signing
Bonus, and

(2) the Executive’s group healthcare will be continued for 12 months, at the
Executive’s normal contribution rates, and

(3) all unvested shares of the Initial Stock Grant shall become vested, and

(4) the entire Performance Stock Grant shall become vested, except to the extent
that vesting opportunities pursuant to the Performance Stock Grant have passed
and the Executive’s opportunity to earn the associated shares irrevocably has
been lost, and

(5) the Executive and the Company will enter into a mutual general release,
which shall be a condition to the receipt of the termination benefits under this
Section.

 

13. Governing Law/Jurisdiction

This Agreement is governed by Pennsylvania law. Any disputes, actions, claims or
causes of action arising out of or in connection with the terms of this
Agreement or the employment relationship between the Company and the Executive
shall be subject to the exclusive jurisdiction of the United States District
Court for the Eastern District of Pennsylvania or the Pennsylvania state courts
located in Montgomery County.

 

14. Entire Agreement; Amendments

This Agreement sets forth the entire understanding among the parties hereto, and
shall supercede all prior employment, severance and change of control agreements
and any related agreements that the Executive has with the Company or any
subsidiary, or any predecessor company. This Agreement may not be modified or
amended in any way except by a written amendment executed by the Executive and
the Company.

 

- 7 -



--------------------------------------------------------------------------------

15. Withholding Taxes

Any payments provided for in this Agreement shall be paid net of any applicable
income tax withholding required by federal, state or local law.

 

16. No Assignment

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit and be enforceable by the respective heirs,
representatives, successors (including any successor as a result of a merger or
similar reorganization) and assigns of the parties hereto, except that the
duties and responsibilities of the Executive hereunder are of a personal nature
and shall not be assignable in whole or in part by the Executive.

 

17. Jury Trial Waiver.

The parties hereby agree that they shall and do waive trial by jury in any
action, proceeding or counterclaim, whether at law or at equity, brought by
either of them, or in any manner whatsoever, which arises out of or is connected
in any way with this Agreement or with the employment relationship established
between them.

 

18. Compliance with Section 409A of the Code.

The severance benefits payable under this Agreement are intended to meet the
requirements of the short-term deferral exemption under section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). However, if required by
section 409A of the Code and if Executive is a “specified employee” of a
publicly traded corporation under section 409A of the Code on the date of
Executive’s termination of employment, payment of severance under this Agreement
shall be delayed for a period of 6 months. The accumulated postponed amount
shall be paid in a lump sum payment within 10 days after the end of the 6 month
period. If Executive dies during the postponement period prior to payment of the
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of Executive’s estate within 60
days after the date of Executive’s death. The determination of “specified
employees” shall be made by the Compensation Committee (or its delegate) in
accordance with section 409A of the Code and the regulations issued thereunder.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto duly executed this Employment Agreement as of the day and year first
written above.

 

NUTRISYSTEM, INC.: By:  

/s/ Michael J. Hagan

Name:   Michael J. Hagan Title:   Chairman and CEO EXECUTIVE:  

/s/ Joseph M. Redling

  Name: Joseph M. Redling

 

- 9 -



--------------------------------------------------------------------------------

APPENDIX A

EXCISE TAX

1. Anything in this Agreement to the contrary notwithstanding, in the event that
it shall be determined that any payment (including any of the Tax Gross-Up
Payments as defined below) or benefit (including any accelerated vesting of
options or other equity awards) made or provided, or to be made or provided, by
the Company (or any successor thereto or affiliate thereof) to or for the
benefit of the Executive, whether pursuant to the terms of this Agreement, any
other agreement, plan, program or arrangement of or with the Company (or any
successor thereto or affiliate thereof) or otherwise (a “Total Payment”), will
be subject to the excise tax imposed by section 4999 of the Internal Revenue
Code (the “Code”) or any comparable tax imposed by any replacement or successor
provision of United States tax law (the “Excise Tax”), then the Company shall
pay to the Executive one or more additional cash payments (the “Tax Gross-Up
Payments”) in such amounts so that the net cash amount retained by the
Executive, after deduction or payment of (A) the Excise Tax imposed on the Total
Payments (including the Excise Tax imposed on the Tax Gross-Up Payments) and
(B) all federal, state and local income and employment taxes imposed upon the
Tax Gross-Up Payments, shall equal the Total Payment (it being understood that
this is a circular definition that requires a reiterative calculation).

2. One or more determinations (each a “Tax Determination”) as to (A) whether any
of the Total Payments will be subject to the Excise Tax, (B) the amount of the
Excise Tax imposed thereon, and (C) the calculation of the related Tax Gross-Up
Payment shall be made by the Company in consultation with such accounting and
tax professionals as the Company considers necessary (with all costs related
thereto paid by the Company). For purposes of determining whether any of the
Total Payments will be subject to the Excise Tax, (1) all of the Total Payments
shall be treated as “parachute payments” (within the meaning of section 280G of
the Code) unless and to the extent that, in the written opinion of independent
tax counsel selected (and paid for) by the Company and reasonably acceptable to
the Executive (“Tax Counsel”), certain Payments do not constitute parachute
payments, and (2) all “excess parachute payments” (within the meaning of section
280G of the Code) shall be treated as subject to the Excise Tax unless and only
to the extent that, in the written opinion of Tax Counsel (upon which the
Executive may rely), such excess parachute payments are not subject to the
Excise Tax. For purposes of determining the amount of any Tax Gross-Up Payment,
the Executive shall be deemed to pay (x) federal income tax at the highest
marginal rate in effect for the calendar year during which such Tax Gross-Up
Payment is to be made, (y) FICA taxes at the highest rate applicable to wages in
excess of the Social Security taxable wage base in effect for such calendar
year, and (z) state and local income taxes at the highest marginal rates in
effect for such calendar year in the state and local municipality of the
Executive’s principal residence as of the date of termination or the date that
any portion of the Total Payment becomes subject to the Excise Tax, net of the
reduction in federal income tax attributable to the deduction of such state and
local income taxes, and taking into account any limitation on deductions or
credits or comparable negative impact for purposes of

 

A-1



--------------------------------------------------------------------------------

federal income tax as a result of the Total Payments made to the Executive
during such calendar year.

3. An initial Tax Gross-Up Payment shall be made to the Executive on the date
that any payment (which for this purpose includes the acceleration of vesting of
any equity rights held by the Executive) is subject to the Excise Tax, and
within ten (10) days after each date that any portion of any Total Payment
becomes subject to the Excise Tax (each such date is referred to as a “Payment
Date”) but in no event later than the end of the Executive’s taxable year next
following the taxable year in which the Executive remits the related taxes. If
the amount of the Excise Tax cannot be fully determined by the Payment Date, the
Company shall pay to the Executive by the Payment Date an estimate of such
payment, determined by the Company reasonably and in good faith, and the Company
shall pay to the Executive the remainder of such payment (if any) as soon as the
amount thereof can be determined but in no event later than twenty (20) days
after the Payment Date and in no event later than the end of the Executive’s
taxable year next following the taxable year in which the Executive remits the
related taxes. Whenever any Tax Gross-Up Payment (or estimate thereof) is made
to the Executive, the Company shall provide to the Executive the Company’s Tax
Determination related to such payment, together with detailed supporting
calculations and explanations and, if applicable, opinions of Tax Counsel. The
Executive shall have the right to dispute any Tax Determination (a “Tax
Dispute”) by so notifying the Company within fifteen (15) days after receiving
such Tax Determination and the required supporting documentation. Each Tax
Determination shall become final and binding upon the parties (A) if there is no
Tax Dispute, at the end of such fifteen (15) day period, without change, or
(B) if there is a Tax Dispute, upon final resolution of such Tax Dispute, with
such changes as may result from such Tax Dispute. Other than the initial or an
estimated Tax Gross-Up Payment as provided for above, any Tax Gross-Up Payment
due from the Company to the Executive shall be paid within five (5) days after
the related Tax Determination becomes final and binding, provided that, in the
event of a Tax Dispute, any undisputed portion of the Tax Gross-Up Payment shall
be paid within five (5) days after the Executive notifies the Company of the Tax
Dispute.

4. The parties acknowledge that, as a result of potential uncertainties in the
application of the provisions of the Code dealing with the Excise Tax, it is
possible that Tax Gross-Up Payments should have been made by the Company but
were not (an “Underpayment”) or that Tax Gross-Up Payments made by the Company
should not have been made (an “Overpayment”). In either such event, the Company
shall make a Tax Determination of the amount of the Underpayment or Overpayment
that has occurred, and the Executive shall have the right to initiate a Tax
Dispute related thereto. In the case of an Underpayment, the amount of such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive. In the case of an Overpayment, the Executive shall, at the direction
and expense of the Company, take such steps as are reasonably necessary
(including the filing of amended returns and claims for refunds), follow the
Company’s reasonable instructions and otherwise reasonably cooperate with the
Company to correct such Overpayment.

 

A-2



--------------------------------------------------------------------------------

5. Notwithstanding anything to the contrary in this Appendix, in the event that
the Total Payment may be structured or allocated in such a manner so as to
minimize or eliminate the Excise Tax and, therefore, the Tax Gross-up Payments
without reducing the value of the Total Payment that the Executive is entitled
to receive, the Executive agrees to provide such assistance as is reasonably
necessary so that the Company (or any successor thereto) can eliminate or reduce
the Tax Gross-up Payments.

 

A-3